DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 5-6, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miquel et al. 2015/0359637.  Miquel et al. discloses the invention as claimed noting for example figures 2a, 4a and 4b comprising: An implant (this is broad and can be any type of implant) comprising an implant body, wherein the implant body (10) comprises one or more regions of macro-texturisation on a surface of the implant body (see figures 4a and 4b and see [0006; 0017-0018; 0023].   Regarding claims  5-6, Miquel et al. discloses that the texture allows for in growth which equates to the recitation of providing a fixation see [0024];  Regarding claim 13 see [0022; 0031]; Regarding claim 14 see [0023].



4.	Claim(s) 1-3, 5-6, 13-15, 22, 26-27, 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill et al. 2020/0268499.  Hill discloses the invention as claimed comprising:  
An implant [0059] comprising an implant body, wherein the implant body comprises one or more regions of “macro-texturisation” on a surface ([0157-0159]) of the implant body; wherein the implant body is smooth and/or includes regions of “micro-texturisation” (see [0066]);  wherein the regions of macro-texturisation provide a fixation surface on the implant body (see [0017]); wherein the macro-texturisation is provided by a scaffold secured to a surface of the implant body;  including coating [0125]); the use  of foam [0072], 3D [0073].  Hill further discloses cross-section and depth ranges of between 0.1cm-10cm and 0.1 cm – 1.5 cm (see [0100]);  and that  breast implants may be formed by using a mandrel template and texturizing process [0008]) ; methods including use of a silicone polymer [0063]; it is also that a tissue implant is manufactured to be placed into a tissue cavity of a human.

5.	Claim(s) 1-2, 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bayat et al. 2017/0049549.  Bayat et al. discloses the invention as claimed comprising:  Textured surface topographies for implants, particularly breast implants including macro textured surfaces (see [0010; 0029]); and methods of manufacturing the textured surfaces (see [0384; 0463; 0249-0251; 0362, 0364]).




Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. 2020/0268499 in view of Hamas 4,531,244.  Hill et al, has been disclosed however does not disclose that the scaffold comprises a web formed on the surface of the implant.  Hamas teaches a breast implant with a plurality of proturbances that form a web.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Hill et al into a web structure in order to assist with tissue in-growth into the implant.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. 2020/0268499 in view Becker 2012/0226352. Hill et al. has been disclosed however does not disclose that the implant is partially resorbable.  Becker teaches a textured breast that is partially absorbable (see [0020; 0031].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Hill et al. and utilize absorbable materials in order to provide a temporary solution to .


Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allergan Inc. 2015/176014;; 2012/041555 Nicholas; 2008/082177 Yang Chunlin; 2011/082545 Freund.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 4, 2021